Exhibit 10.5

 

FREE TRANSLATION 
THE ORIGINAL VERSION IN GERMAN LANGUAGE PREVAILS

 

CEO - EMPLOYMENT AGREEMENT

 

between

 

SIRONA Beteiligungs- und Verwaltungsgesellschaft m.b.H.,

 

Fabrikstraße 31, 64625 Bensheim,

 

represented by its shareholder Sirona Dental Systems SARL

 

(hereinafter the “Company”)

 

and

Mr.

 

Jost Fischer

 

Buchenweg 16

 

83098 Brannenbarg

 

(hereinafter the “CEO”)

 

§ 1

 

Basis

 

1.                                     Mr. Fischer will become CEO of the
Company with effect as of April 1, 2002 and Chairman of the executive management
board as of May 1, 2002.

 

2.                                       The CEO represents the Company in and
out of court acting jointly with another  Executive Vice President or an
attorney in fact of the Company.

 

3.                                     Without limitation to the provisions of
this agreement, the duties, powers and responsibilities of the CEO are governed
by the articles of association of the Company, as amended from time to time, by
the applicable laws, in particular the Limited Liability Statute, by the
by-laws, as amended from time to time, and the instructions of the shareholders.

 

4.                                     The Company reserves the right, to
appoint additional Executive Vice Presidents and to change the representation
policy at any time.

1


--------------------------------------------------------------------------------


 

§ 2

 

Compensation

 

1.                                       The base salary of the CEO amounts to
EUR 378,000 per business year payable in twelve equal monthly instalments at the
end of each month.

 

2.                                     In addition, he is eligible to receive a
bonus according to the “EVA”-plan. At a 100% “EVA” the bonus equals EUR283,500.

 

3.                                     Any services of the CEO including extra
work is compensated by the remuneration as described above. The CEO is obliged
to work longer than the usual working hours, if it is necessary for the
achievement of the business objectives of the Company.

 

4.                                       In addition, the Company has to pay to
the CEO the legally required employer allowances with respect to healthcare,
nursing care, pension and unemployment insurance, which have to be borne in
equal shares by the CEO and the Company on the basis of the applicable laws. If
the CEO is exempted from the healthcare insurance obligation, the Company will
pay 50 % of his contributions to a private healthcare insurance up to the amount
which equals 50 % of the contribution to the statutory healthcare insurance.

 

5.                                       Compensation claims may not be assigned
or pledged without the prior consent of the shareholders.

 

6.                                     The CEO is entitled to request a company
car Daimler Benz E-Klasse (original price approximately EUR 50,000 without VAT)
which can be used for private purposes. Alternatively, he may request
reimbursement of his travelling costs up to the accepted tax thresholds when
using his private car.

 

§ 3

 

Expenses

 

1.                                       The Company shall reimburse any
reasonable expenses in connection with the services for the Company on
presentation of the respective receipts.

 

2.                                       The Company shall reimburse any
expenses for the CEO’s secondary residence and journeys home up to EUR 20,000
per year.

 

§ 4

 

Insurances

 

1.                                       Accident Insurance: The Company has to
enter into an accident insurance in favour of the CEO with the following cover
amounts:

 

·                  EUR 750,000 in case of death,

2


--------------------------------------------------------------------------------


 

·                  EUR 1,250,000 in case of disability.

 

2.                                       Legal expenses insurance: The Company
has to provide for reasonable legal protection against civil, criminal and
public law claims of third parties in connection with the services rendered by
the CEO under this agreement.

 

                The Company will provide for D&O insurance with a cover of EUR
5.000.000.

 

§ 5

 

Vacation and Holiday

 

The CEO is entitled to vacation of 30 business days each year. He may request an
additional vacation of two business days due to the separation of his primary
and secondary residences. The CEO shall schedule vacation after consultation of
the Executive Vice Presidents of the company and the shareholders so as not to
interfere with the performance of his duties.

 

§ 6

 

Disability

 

1.                                       The CEO has to inform the Company
without undue delay about any disability, its reasons and its expected duration.
In case of illness, the CEO has to present to the Company upon its request a
medical attestation regarding the disability and its expected duration.

 

2.                                       In case of any disability or illness,
the Company shall continue to pay to the CEO for a period of up to six months
his contractual compensation reduced by any amounts received by the CEO from any
statutory or private insurance.

 

3.                                       In the case of death, the Company shall
continue to pay to the CEO’s dependants his contractual compensation for a
period of up to six months.

 

§ 7

 

Additional Business

 

1.                                       The CEO will devote his skills and
knowledge only to the Company. During the term of this Agreement, the CEO is not
allowed to engage in any additional business without the prior written consent
of the shareholders. Any publications and lectures, which refer to the business
of the Company but are not in the best interest of the Company, do require the
prior written consent of the shareholders.

 

2.                                       The CEO shall not actively participate
in any company or engage in any own business without the prior written consent
of the shareholders. Such consent is not required in the event of the
acquisition of interests or shares of a publicly listed

 

3


--------------------------------------------------------------------------------


                                                company for the purpose of
capital investment without influence on business decisions.

 

§ 8

 

Confidentiality, Non-competition

 

1.                                       The CEO shall keep strictly
confidential any and all confidential information regarding the Company and its
affiliated entities, irrespective of the source of such knowledge, vis-à-vis
third parties and other employees of the Company who are not entitled to receive
such confidential information. The confidentiality covenant shall not apply, if
and to the extent that the transfer of the information is necessary for the due
performance of the CEO’s duties or if the CEO has obtained the prior written
consent of the shareholders. This confidentiality obligation shall remain in
force after the termination of this agreement.

 

2.                                     The CEO shall not act as member of
supervisory, advisory or similar boards of companies which are not affiliated
with the Company without the prior written consent of the shareholders.

 

3.                                       The CEO shall not, during the course of
his employment with the Company, directly or indirectly be employed by, engaged
in or participate in the ownership, management, operation or control of, or act
in any advisory or other capacity for, any competing entity.

 

§ 9

 

Term and Termination

 

1.                                       This agreement shall become effective
as of April 1, 2002 and shall be entered into for an indefinite period of time.
Each party may terminate this agreement upon twelve month prior notice with
effect as of the end of the calendar quarter.

 

2.                                       Each party may terminate this agreement
for cause.

 

3.                                     Any termination notice has to be made in
writing.

 

4.                                     The Company is entitled to release the
CEO from work at any time but the Company has to continue to pay the
compensation owed to the CEO in accordance with this agreement.

 

§ 10

 

Retention of Documents

 

Upon termination of the CEOs employment or upon release of work according to
section 9.4 of this agreement, the CEO shall return to the Company without undue
delay any business documents, letters, drafts and similar documents and copies

4


--------------------------------------------------------------------------------


 

thereof referring to the Company. The CEO does not have any right of retention
with respect to the aforementioned documents.

 

§ 11

 

Miscellaneous

 

1.                                       There exist no additional agreements
between the parties.

 

2.                                       Modifications of, or amendments to,
this agreement shall be made in writing to be effective.

 

3.                                       The parties comply with the requirement
of written form by using fax or telecopy, if the author of the document is
identifiable.

 

4.                                       Should any provisions of this agreement
be or become invalid, this does in no way influence the validity of the
remaining provisions. Any invalid provision shall be deemed replaced by an
adequate valid term nearest to what the parties wanted or would have wanted
taking into account the purpose of the agreement.

 

5.                                       This agreement is governed by Germany
law.

 

6.                                       The Company shall reimburse properly
documented moving expenses.

 

7.                                       The CEO is entitled to participate in
the equity of the Sirona Group in accordance with the term sheet attached hereto
as Annex 1.

 

The CEO hereby confirms receipt of an executed counterpart of this agreement.

 

Luxembourg, January 25, 2002

 

Sirona Dental Systems SARL

 

 

 

Brannenburg, January 25, 2002

 

Jost Fischer

 

5


--------------------------------------------------------------------------------